Citation Nr: 1047865	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran presented testimony before the undersigned member of 
the Board of Veterans' Appeal during a hearing at the RO in March 
2010.

In July 2010, the Board remanded the matter for additional 
evidentiary development.

The issue of entitlement to a TDIU being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral 
hearing loss is manifested, at its most limited, by no more than 
Level II hearing in the right ear and Level II hearing in the 
left ear.





CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.85-87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in September 2008 that fully 
addressed all notice elements.  The September 2008 letter was 
issued prior to the initial RO decision in this matter.  The 
letter provided information as to what evidence was required to 
substantiate the claim and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, the 
letter informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is required 
with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and VA examination reports dated in November 2008 and 
August 2010.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Bilateral Hearing Loss

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2009); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disability has not significantly changed and 
that a uniform evaluation is warranted.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes eleven 
auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2010).

The rating criteria include an alternate method of evaluating 
exceptional patterns of hearing.  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment form either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  In this case, the Veteran's test results do not meet 
the numerical criteria for such a rating in either ear.  Thus his 
hearing loss will be rated by the usual method only.  38 C.F.R. § 
4.86 (2010).

The Veteran's bilateral hearing loss is currently evaluated as 
noncompensable.  He alleges that he entitled to an increased 
evaluation because it is difficult for him to hear in noisy 
places, like crowds and restaurants.  If people are not looking 
at him directly when they are speaking, he has to ask them to 
repeat themselves. 

At a November 2008 VA audiologic examination, decibel loss in the 
right ear was 15 at 1000, 20 at 2000, 35 at 3000, and 70 at 4000 
Hertz.  The average decibel loss was 35.  Speech audiometry 
revealed speech discrimination ability of 84 percent in that ear.  
These findings yield a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel 
loss was 25 at 1000, 20 at 2000, 70 at 3000, and 95 at 4000 
Hertz.  The average decibel loss for the right ear was 53.  
Speech audiometry revealed speech discrimination ability of 84 
percent in that ear.  These findings warrant a designation of 
Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, 
and the left ear is Roman Numeral II, the appropriate rating is 0 
percent under Diagnostic Code 6100.

Upon VA audiologic examination dated in August 2010, decibel loss 
in the right ear was 5 at 1000, 15 at 2000, 35 at 3000, and 70 at 
4000 Hertz.  The average decibel loss was 31.  Speech audiometry 
revealed speech discrimination ability of 96 percent in that ear.  
These findings warrant a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel 
loss was 15 at 1000, 10 at 2000, 70 at 3000, and 85 at 4000 
Hertz.  The average decibel loss for the right ear was 45.  
Speech audiometry revealed speech discrimination ability of 96 
percent in that ear.  These findings warrant a designation of 
Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, 
and the left ear is Roman Numeral I, the appropriate rating is 0 
percent under Diagnostic Code 6100.

The Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 
(2007) in which the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report.  In this case, the VA examiner in November 2008 
noted the Veteran's difficulty hearing in crowds or in 
restaurants.  This was again noted in the August 2010 VA 
examination.  Accordingly, there is no deficiency in the 
examination reports with respect to considerations of the 
functional effects of hearing loss on the Veteran's daily life.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected bilateral hearing loss, 
but the medical evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's bilateral hearing loss.  As the rating schedule is 
adequate to evaluate the disability, referral for extraschedular 
consideration is not in order.

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a compensable evaluation for the 
Veteran's bilateral hearing loss, on either a schedular or extra-
schedular basis.  As the preponderance of the evidence is against 
the claim, there is no reasonable doubt to resolve in his favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

In TDIU claims, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities have on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  Service connection is 
currently in effect for bronchial asthma, tinnitus, bilateral 
flat feet and bilateral hearing loss.  In November 2008, a VA 
examiner opined that the Veteran's service-connected bronchial 
asthma precluded him from performing heavy or prolonged physical 
activities; however, he was able to perform sedentary to light 
duty activities.  In August 2010, a VA audiologist  opined that 
the veteran would likely benefit from an occupation in a fairly 
quiet environment or one that allowed for face to face 
communication.  In November 2010, the Veteran's representative 
alleged that the Veteran's combined disability picture affected 
his employability.  Accordingly, VA examination is warranted in 
order to obtain an opinion concerning the Veteran's 
employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination in connection with his claim 
for a TDIU.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  The examiner 
should opine as to whether, without regard 
to the Veteran's age or the impact of any 
nonservice- connected disabilities, it is 
at least as likely as not that his service-
connected disabilities, either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.

2.  Then, readjudicate the issue on appeal.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


